DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-9, 13, and 19-29 are pending, claims 10-12 and 14-18 have been canceled, claims 28-29 have been added, and claims 1-9, 13, and 19-29 are currently under consideration for patentability under 37 CFR 1.104. Previous drawing objections, claim objections, and 35 USC 112 Rejections have been withdrawn in light of Applicant’s amendments and arguments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 25 and 28 are objected to because of the following informalities:  
In claim 25, change “between gas inlet” to “between the gas inlet”.
In claim 25, change “between liquid inlet” to “between the liquid inlet”.
In claim 28, change “liquid outsides” to “liquid outlets”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7, 9, 13, 19-23, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view of Yoshida (US 2013/0053643).
Regarding claim 1, Suehara discloses a trocar (1, figure 1 | 6, figure 4), comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4) and having a distal end (see distal end of 6, figure 4) configured for insertion within a subject ([0006]), the central channel configured to receive a distal end of an endoscope (endoscope [0006] | 100, figure 4), the distal end of the central cylinder defining an opening to allow the distal end of the endoscope to extend out of the central channel to a distally advanced position (inserted and passed [0008]); one or more gas outlets (210A, figure 4 | gas F1 [0101]) located within the central cylinder proximate to the distal end of the central cylinder; one or more liquid outlets (210B, figure 4 | liquid F2 [0103]) located within the central cylinder proximate to the distal end of the central cylinder (see figure 4), wherein the one or more liquid outlets are configured to dispense a liquid (liquid F2 [0103]) when the distal end of the endoscope is withdrawn from the distally advanced position back into the central channel of the trocar to a position proximate to the one or more liquid outlets ([0107]-[0108]), wherein the one or more gas outlets are configured to dispense gas to remove liquid from the distal end of the endoscope when the endoscope is distally advanced to a position adjacent to the one or more gas outlets ([0113]). Suehara is silent regarding an optical sensor located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets, the optical sensor being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or more liquid outlets, and2 264247949 v1Application No.: 16/094,754Docket No.: BAYU-001/01US 343337-2006a controller in communication with the optical sensor, the controller configured to control flow to the one or more liquid outlets so that a liquid is expelled from the one or more liquid outlets when the distal end of the endoscope is proximate to the liquid outlets.  
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the endoscope in the trocar and supply water and/or gas to the trocar to clean the endoscope ([0066]-[0067]; Yoshida). The modified trocar would have an optical sensor (optical sensor [0080]; Yoshida) located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), the optical sensor being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or more liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), and2 264247949 v1Application No.: 16/094,754Docket No.: BAYU-001/01US 343337-2006a controller (processor device 14, figure 5) in communication with the optical sensor ([0066]; [0080]), the controller configured to control flow to the one or more liquid outlets so that a liquid is expelled from the one or more liquid outlets when the distal end of the endoscope is proximate to the liquid outlets ([0067]).   
Regarding claim 4, Suehara further discloses a first coaxial cylinder (230, figure 4) surrounding at least a portion of the central cylinder, the first coaxial cylinder defining a substantially cylindrical channel (see s2, figure 4) extending to the one or more liquid outlets.  
Regarding claim 5, Suehara further discloses a gasket (240, figure 4) positioned between the central cylinder and the first coaxial cylinder (creates a separation between s2 and s1/210l, figure 4), the gasket defining a confined liquid passage to the one or more liquid outlets (see the separation between s1 and s2, figure 4).  
Regarding claim 6, Suehara further discloses the gasket further defines a confined gas passage (s1, figure 4) to the one or more gas outlets.  
Regarding claim 7, Suehara further discloses a liquid inlet (see arrow from 82 to s2 to 210b, figure 4) in fluid communication with the first coaxial cylinder.  
Regarding claim 9, Yoshida further teaches a valve adapted and configured to control flow of the liquid to the one or more liquid outlets (see valves 68 and 70, figure 4; Yoshida).  
Regarding claim 13, Yoshida further teaches the optical sensor (optical sensor [0080]; Yoshida) is configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets (automatic detecting part…air-supply/water-supply device 18 to be in an ON state….OFF state [0066]).  
Regarding claim 19, Suehara and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding an override switch.  
Yoshida further teaches an operation button for manually operating supply/stop of the cleaning solution and the cleaning gas ([0060]).
It would have been obvious to modify the trocar of Suehara and Yoshida to further include an operation button on the endoscope for manually operating the supply/stop of the cleaning solution and the cleaning gas (see 47, figure 1). Doing so would provide manual operation of supply/stop of liquid and gas ([0060]; Yoshida)
Regarding claim 20, Yoshida further teaches the override switch can be coupled to the endoscope (47, figure 1; Yoshida).  
Regarding claim 21, Yoshida further teaches the controller is in communication with the override switch (operation signal according to the operation button is given to the control part [0060]; Yoshida) and further configured to control flow to the liquid outlets so that the liquid is expelled from the liquid ports when the override switch is actuated (the control part…controls the opening/closing operation of the solenoid valves [0067]).  
Regarding claim 22, Suehara and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding a manual switch configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets.

Yoshida further teaches an operation button for manually operating supply/stop of the cleaning solution and the cleaning gas ([0060]).
It would have been obvious to modify the trocar of Suehara and Yoshida to further include an operation button on the endoscope for manually operating the supply/stop of the cleaning solution and the cleaning gas (see 47, figure 1). Doing so would provide manual operation of supply/stop of liquid and gas ([0060]; Yoshida). The modified trocar would have a manual switch (see 47, figure 1; Yoshida) configured to communicate directly or indirectly to control flow of the liquid to the one or more liquid outlets (the control part…controls the opening/closing operation of the solenoid valves [0067]).  
Regarding claim 23, Yoshida further teaches said manual switch is disposed on a handle of said endoscope (see 74, figure 1).  
Regarding claim 29, Suehara discloses a trocar (1, figure 1 | 6, figure 4), comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4) and having a distal end (see distal end of 6, figure 4) configured for insertion within a subject ([0006]), the central channel configured to receive a distal end of an endoscope (endoscope [0006] | 100, figure 4), the distal end of the central cylinder defining an opening to allow the distal end of the endoscope to extend out of the central channel to a distally advanced position (inserted and passed [0008]);6264247949 v1Application No.: 16/094,754Docket No.: BAYU-001/01US 343337-2006 one or more gas outlets (210A, figure 4 | gas F1 [0101]) located within the central cylinder proximate to the distal end of the central cylinder; one or more liquid outlets (210B, figure 4 | liquid F2 [0103]) located within the central cylinder proximate to the distal end of the central cylinder (figure 4), wherein the one or more liquid outlets are configured to dispense a liquid (liquid F2 [0103]) when the distal end of the endoscope is withdrawn from the distally advanced position back into the central channel of the trocar to a position proximate to the one or more liquid outlets ([0107]-[0108]); a gas or liquid inlet (see arrow from 82, figure 4) located at a proximal end of the central cylinder; a gasket (240, figure 4) positioned around at least a portion of the central cylinder, the gasket defining first and second confined passages (see s1 and s2, figure 4), at least one of the first and second confined passages fluidically coupling the gas or liquid inlet with the one or more gas outlets or the one or more liquid outlets (see F2, figure 4). Suehara is silent regarding one or more sensors located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets, the one or more sensors being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or liquid outlets, the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more liquid outlets.
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the endoscope in the trocar and supply water and/or gas to the trocar to clean the endoscope ([0066]-[0067]; Yoshida). The modified trocar would have one or more sensors (optical sensor [0080]; Yoshida) located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), the one or more sensors being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more liquid outlets ([0066]-[0067] | values 68 and 70, figure 4).

Claim(s) 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041), in view of Hartoumbekis (US 2011/0152776) and Yoshida (US 2013/0053643).
Regarding claim 25, Suehara discloses a trocar (1, figure 1 | 6, figure 4), comprising: a central cylinder (210, figure 4) defining a central channel (210L, figure 4)and having a distal end (see distal end of 6, figure 4) configured for insertion within a subject ([0006]), the central channel configured to receive a distal end of an endoscope (endoscope [0006] | 100, figure 4), the distal end of the central cylinder defining an opening to allow the distal end of the endoscope to extend out of the central channel to a distally advanced position (inserted and passed [0008]); one or more gas outlets (210A, figure 4 | gas F1 [0101]) located within the central cylinder proximate to the distal end of the central cylinder; one or more liquid outlets (210B, figure 4 | liquid F2 [0103]) located within the central cylinder proximate to the distal end of the central cylinder (see figure 4), wherein the one or more liquid outlets are configured to dispense a liquid (liquid F2 [0103]) when the distal end of the endoscope is withdrawn from the distally advanced position back into the central channel of the trocar to a position proximate to the one or more liquid outlets ([0107]-[0108]); an outer cylinder (230, figure 4) surrounding at least a portion of the central cylinder;5 264247949 v1Application No.: 16/094,754Docket No.: BAYU-001/01US 343337-2006a liquid inlet (see arrow from 82, figure 4) located at the proximal end of the outer cylinder; a gasket (240, figure 4) positioned between the central cylinder and the outer cylinder, the gasket defining: a confined liquid passage (s2, figure 4) between liquid inlet and the one or more liquid outlets. Suehara is silent regarding a gas inlet located at a proximal end of the outer cylinder; a confined gas passage between gas inlet and the one or more gas outlets; and one or more sensors located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets, the one or more sensors being configured to detect when [[a]]the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or liquid outlets, the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more liquid outlets.  
Hartoumbekis teaches an instrument cleaning apparatus with a conduit (20, figure 1-3). The conduit has an opening (22, figure 2) on a proximal end (24, figure 2) and a nozzle (26, figure 2) on a distal end (28, figure 2). The conduit has a channel (29, figure 2) dimensioned to permit the flow of fluid therethrough ([0030]). 
Yoshida teaches an endoscope system (see figure 1) with a trocar (26, figure 1). An air-supply/water-supply device (18, figure 1) controls the supply of cleaning solution and cleaning gas to the endoscope (12, figure 1). Control part (74, figure 1) controls the opening/closing of the first and second solenoid valves (68 and 70, figure 4) control the supply of the cleaning solution and the cleaning gas supplied from the air-supply/water-supply device. A processor device (14, figure 5) has an automatic detecting part (90, figure 5), which detects when the endoscope is inserted into or removed from the insertion path of the trocar ([0066]). When the automatic detecting part determines the endoscope to be present inside the trocar, a detection signal is outputted to the control part of the air-supply/water-supply device to be in an ON state ([0066]). In the ON state, the cleaning solution or the cleaning gas is supplied ([0067]). Alternatively, an optical sensor may be provided inside the trocar to detect whether the endoscope is inside the trocar ([0080]). 
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara to have a conduit (20, figure 2) on its outer surface ([0030]) for fluid flow as taught by Hartoumbekis. Doing so would provide the cleaning solution when the trocar is in the operating cavity ([0007]). Additionally, it would have been obvious to modify the trocar to include the optical sensor (located near the liquid and/or gas outlets), air-supply/water-supply device, and processor device as taught by Yoshida. Doing so would provide an automatic detection of the endoscope in the trocar and supply water and/or gas to the trocar to clean the endoscope ([0066]-[0067]; Yoshida). The modified trocar would have a gas inlet (22, figure 2; Hartoumbekis) located at a proximal end of the outer cylinder (see figure 2); a confined gas passage (29, figure 2) between gas inlet and the one or more gas outlets; and one or more sensors (optical sensor [0080]; Yoshida) located proximate to the distal end of the central cylinder and proximate to the one or more liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), the one or more sensors being configured to detect when the distal end of the endoscope has been withdrawn into the central channel and is proximate to the one or liquid outlets (the modified trocar would have the optical sensor near the liquid outlets to detect when the endoscope is in the trocar and near the liquid outlet to be cleaned), the one or more sensors configured to communicate directly or indirectly with a valve to control flow of the liquid to the one or more liquid outlets ([0066]-[0067]; Yoshida | values 68 and 70, figure 4).  
Regarding claim 26, Suehara further discloses the confined liquid passage has a cross-sectional area at least 10 times a combined cross-section area of the one or more liquid outlets (see S2 vs 210b, figure 4; Suehara).  
Regarding claim 27, Hartoumbekis further teaches the confined gas passage has a cross-sectional area at least 10 times a combined cross-section area of the one or more gas outlets (size and dimension of channel 29 may vary [0031]; see figure 2 | nozzle may be various sizes to provide additional resistance [0033] | the modified trocar can have a gas passage with a cross-sectional area at least 10 times a combined cross-section area of the gas outlets; Hartoumbekis).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Yoshida (US 2013/0053643) as applied to claim 1 above, and further in view of Stearns (US 2014/0188038).
Regarding claim 2, Suehara and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the one or more liquid outlets are positioned between about 1 cm and about 5 cm proximal of the one or more gas outlets.  
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014])
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the trocar of Suehara and Yoshida to have the nozzles/outlets longitudinally spaced apart as taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified trocar would have the one or more liquid outlets are positioned between about 1 cm and about 5 cm proximal (1 mm, 15cm, or at ay 1 mm increment therebetween [0014]; Stearns) of the one or more gas outlets.  
Regarding claim 3, Suehara and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding the one or more liquid outlets are positioned within about 6 cm of the distal end of the central cylinder.
Stearns teaches a trocar with one or more nozzles longitudinally spaced from one another ([0014]). The nozzles can be spaced apart from one another by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween, as necessary to achieve the desired flow characteristics ([0014])
It would have been obvious to one of ordinary skill in the art before the time of filing to modify the central cylinder of Suehara and Yoshida to have the nozzles/outlets longitudinally spaced apart as taught by Stearns. Doing so would allow for a desired flow characteristic through the trocar ([0014]). The modified trocar would have the one or more liquid outlets are positioned within about 6 cm of the distal end of the trocar (the gas outlets are at/close to the distal end, and the liquid outlets would be positioned from the gas outlets by a distance of 1 mm, 15 cm or at any 1 mm increment therebetween [0014]; Stearns | therefore the liquid outlets can be positioned within about 6 cm of the distal end of the trocar).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Yoshida (US 2013/0053643) as applied to claim 22 above, and further in view of Sasaki (US 2007/0282253).
Suehara and Yoshida disclose all of the features in the current invention as shown in claim 22 above. They are silent regarding said manual switch comprises a foot pedal.  
Sasaki teaches a foot pedal (42, figure 1) that can be used to discharge fluid from a fluid reservoir (41, figure 1 | [0025]) in a laparoscopic lens cleaner (1, figure 1).
It would have been obvious to modify the trocar of Suehara and Yoshida to have a foot pedal as taught by Sasaki to control the flow of fluid. Doing so would be an alternative form of actuation by an operator that does not require their hands (foot pedal 42, see figure 1; Sasaki). 

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Suehara (US 2015/0190041) and Yoshida (US 2013/0053643) as applied to claim 1 above, and further in view of Hartoumbekis (US 2011/0152776)
Suehara and Yoshida disclose all of the features in the current invention as shown above for claim 1. They are silent regarding at least the one or more liquid outlets are angled retrograde within the central cylinder such that the liquid expelled from the one or more liquid outsides is directed back toward the distal end of the endoscope. 
Hartoumbekis teaches an instrument cleaning apparatus with a nozzle (26, figure 2) that faces proximally to direct fluid ([0032]) towards the distal end of the endoscope (see figure 3).
It would have been obvious to modify the at least one or more liquid outlets of Suehara and Yoshida to face proximally as taught by Hartoumbekis. Doing so would direct fluid towards the distal end of the endoscope (see figure 3). The modified trocar would have at least the one or more liquid outlets are angled retrograde (see 26, figure 2; Hartoumbekis) within the central cylinder such that the liquid expelled from the one or more liquid outsides is directed back toward the distal end of the endoscope (see figure 3).

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851. The examiner can normally be reached M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        August 24, 2022

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795